UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------- X
                                                               :
 A.V.E.L.A., INC.,                                             :
                                                               :
                                                  Plaintiff, :
                                                               :
                       v.                                      :
                                                               :
 THE ESTATE OF MARILYN MONROE, LLC, et al., :
                                                               :
                                              Defendants. :
 ------------------------------------------------------------- X
                                                               :
 THE ESTATE OF MARILYN MONROE, LLC,                            :
                                                               :
                                        Counterclaimant, :
                                                               :
                       v.
                                                               :
                                                               :
 A.V.E.L.A., INC.,
                                                               :   12 Civ. 4828 (KPF)
                                                               :
                                     Counter-Defendant,
                                                               :        ORDER
                                                               :
 LEO VALENCIA, IPL, INC.,
                                                               :
 X ONE X MOVIE ARCHIVES INC.,
                                                               :
 V. INTERNATIONAL FINE ARTS PUBLISHING,
                                                               :
 INC.,
                                                               :
                                                               :
                                Third-Party Defendants.
                                                               :
 ------------------------------------------------------------- X
                                                               :
 X ONE X MOVIE ARCHIVES INC.,                                  :
 V. INTERNATIONAL FINE ARTS PUBLISHING,                        :
 INC.,                                                         :
                                                               :
                                      Counterclaimants,
                                                               :
                       v.
                                                               :
 THE ESTATE OF MARILYN MONROE, LLC,                            :
 AUTHENTIC BRANDS GROUP, LLC, JAMES                            :
 SALTER.                                                       :
                                                               :
                                    Counter-Defendants. :
                                                               :
 ------------------------------------------------------------- X
        KATHERINE POLK FAILLA, District Judge:

               On January 13, 2020 the Court issued an order explaining that trial in

        this action, with respect to Leo Valencia, will commence on June 1, 2020, at

        9:00 a.m. (Dkt. #460). In the same order, the Court ordered the parties to

        appear for a final pretrial conference on May 18, 2020, at 3:00 p.m. (Id.).

               On February 4, 2020, the Court received a letter from counsel for the

        Estate parties indicating that they have been unable to contact Valencia. (Dkt.

        #461). The Court is concerned by the Estate’s inability to get in touch with

        Valencia. The Court is also concerned by its own lack of contact information for

        Valencia, who is now pro se.

               Accordingly, the parties, including Leo Valencia, are ORDERED to appear

        for a telephone conference on February 13, 2020, at 12:00 p.m. Eastern

        Standard Time. The dial-in information is as follows: At 12:00 p.m. Eastern

        Standard Time the parties shall call (888) 363-4749 and enter access code

        6624801. Please note, the conference will not be available prior to 12:00 p.m.

        Eastern Standard Time.

               The Court will transmit this Order to Valencia’s former counsel to ensure

        that Valencia receives this order.

               SO ORDERED.

        Dated:        February 4, 2020
                      New York, New York              __________________________________
                                                           KATHERINE POLK FAILLA
                                                          United States District Judge
A copy of this Order was mailed by Chambers to:
Leo Valencia via email at
leov@radio-days.info


                                                  2
